DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed Feb. 4, 2022 (hereafter the “2/4 Reply”) has been entered, and Claims 2-13, 16 and 21-23 have been canceled.
New Claims 24-29 have been added. 
Claims 1, 14-15, 17 and 24-29 are pending, with Claims 15, 17 and 28-29 withdrawn from consideration (see below for details).  

Election/Restrictions
The election of Group I, Claims 1-5, 7, 10, 11, 14 and 21-23 as well as the Species A1 (proteins), Species B3 (human Ub), Species C1 (wildtype E1 of SEQ ID NO:2), Species D1 (wildtype E1 of SEQ ID NO:4), and Species F1 (HECT type E3 ligase), as indicated in the Requirement sent 6 April 2021, are reconfirmed.  
New Claims 24-27 are directed to the invention of Group I.  New Claims 28-29 are directed to the invention of Group II (current Claims 15 and 17).  Thus Claims 28-29 have been withdrawn from consideration as being directed to a non-elected invention.  
Species Election
Applicant’s election without traverse of Species G1 (R42E mutation), Species H1 (Q608R mutation), Species I1 (R5E mutation), and Species H1 (D651R mutation), in the reply filed on 4 June 2021 is acknowledged.
Claims 1, 14 and 24-27 are generic to Species G1, H1, I1 and J1.  

Applicant’s request for rejoinder if Claims 1 and 25 are found allowable on page 11 of the 2/4 Reply is acknowledged. 

Specification
In light of amendments to the specification, the previous objection thereto because of informalities has been withdrawn.  

Claim Objections
In light of claim amendments and cancellations, the previous objections to the claims have been withdrawn. 

Claim Interpretation
In light of Applicant’s statements on pages 11-12 (see bridging ¶) of the 2/4 Reply, the recitation of “platform comprising as components the following [recited] proteins or vectors that express the following [recited] proteins” in Claim 1 (lines 2-3) and in Claim 25 (lines 1-3) require further interpretation given the term “platform” as undefined in the specification and given no art recognized meaning for the term.  
Thus the broadest reasonable interpretation of the term “platform” in each of Claims 1 and 25 is as meaning a ‘collection’, or aggregation of physical elements, that comprises the “components” that are the proteins or vectors that express the proteins recited in the body of each claim.  This interpretation also applies to instances of “platform” in all dependent claims.  

As previously indicated, Claim 1, part (b)(i), recites “the mutant E1 interacts with the mutant UB and forms a conjugate with the mutant E1, namely a mutant UB/E1 conjugate” (emphasis added), where the term “namely” is interpreted as meaning ‘called’ or ‘termed’.  
And Claim 1, part (c)(i), recites “the mutant E2 interacts with the mutant UB/E1 conjugate [ ] and forms a conjugate with the mutant E2, namely a mutant UB-E2 conjugate” (emphasis added), where the term “namely” is interpreted as meaning ‘called’ or ‘termed’.  
And Claim 1, part (d)(i), recites “the mutant E3 interacts with the mutant UB/E2 conjugate [ ] and forms a conjugate with the mutant E3, namely a mutant UB-E3 conjugate” (emphasis added), where the term “namely” is interpreted as meaning ‘called’ or ‘termed’.  

As previously indicated, Claim 1, part (b)(iii), recites “the wild-type E1 does not interact with the mutant UB” (emphasis added), which is interpreted as referring to the start of part (b):  “a mutant E1 protein (E1) that comprises one or more amino acid substitutions relative to a wild-type E1 protein” (emphasis added).  Thus part (b)(iii) does not exclude other ‘wild-type E1 proteins’ from “interacting with the mutant UB”.  Stated differently, the mutant UB may interact with other wild-type E1 proteins. 
And similarly, Claim 1, part (c)(iii), recites “the wild-type E2 does not interact with the mutant UB/E1 conjugate” (emphasis added), which is interpreted as referring to the start of part (c):  “a mutant E2 protein (E2) that comprises one or more amino acid substitutions relative to a wild-type E2” (emphasis added).  Thus part (c)(iii) does not exclude other ‘wild-type E2 proteins’ from “interacting with the mutant UB/E1 conjugate”.  Stated differently, the mutant UB/E1 conjugate may interact with other wild-type E2 proteins.
And similarly, Claim 1, part (d)(iii), recites “the wild-type E3 does not interact with the mutant UB/E2 conjugate” (emphasis added), which is interpreted as referring to the start of part (d):  “a mutant E3 ubiquitin ligase (E3) that comprises one or more amino acid substitutions relative to a wild-type E3” (emphasis added).  Thus part (d)(iii) does not exclude other ‘wild-type E3 proteins’ from “interacting with the mutant UB/E2 conjugate”.  Stated differently, the mutant UB/E2 conjugate may interact with other wild-type E3 proteins.

Claim Rejections - 35 USC § 112 - Withdrawn
In light of its cancellation, the previous rejection of Claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Double Patenting
Applicant is advised that should Claims 1, 14 and 24 be found allowable, Claims 25-27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1, 14 and 24 correspond to Claims 25-27, respectively, because they encompass the same subject matter.  Independent Claims 1 and 25 are directed to identical products because they are identical prior to part (b) in each claim, and parts (b) through (d) in each claim encompass identical mutated forms of SEQ ID NOs:2, 4, and 6, respectively, as structural limitations of those parts.  The presence of additional functional limitations in parts (b)(i) through(b)(iii), (c)(i) through (c)(iii), and (d)(i) through (d)(iii) of Claim 1 impart no patentable distinction because the structural limitations in parts (b)(iv), (c)(iv) and (d)(iv) of Claim 1 (and in parts (b) through (d) of Claim 25) necessarily satisfy those functional limitations.  
Dependent Claims 14 and 24 are identical to dependent Claims 26 and 27, respectively, and so encompass identical subject matter. 

Claim Rejections - 35 USC § 103 - Withdrawn
In light of claim amendments and cancellations, the previous rejection of Claims 1-5, 10, 14 and 21-22 under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Orthogonal ubiquitin transfer identifies ubiquitination substrates under differential control by the two ubiquitin activating enzymes” Nature Comm., Vol. 8, pp. 1-12 Article No.: 14286, published 30 January 2017; DOI  10.1038/ncomms14286) in view of Zhao et al. (“Orthogonal Ubiquitin Transfer through Engineered E1-E2 Cascades for Protein Ubiquitination” Chem Biol. 2012 October 26; 19(10): 1265-1277. doi:10.1016/j.chembiol.2012.07.023), both as cited in IDS filed 17 August 2020 has been withdrawn.  
In light of its cancellation, the previous rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Liu et al. and Zhao et al.  as applied to Claims 1-5, 10, 14 and 21-22 has been withdrawn.  
In light of their cancellation, the previous rejection of Claims 11 and 22 under 35 U.S.C. 103 as being unpatentable over Liu et al. and Zhao et al.  as applied to Claim 7, and further in view of Huang et al. (“Structure of an E6AP-UbcH7 complex: insights into ubiquitination by the E2-E3 enzyme cascade”  Science 1999 Nov 12;286(5443):1321-6; doi: 10.1126/science.286.5443.1321, as cited in IDS filed 17 August 2020) and Wu et al. (US 2013/0333061 A1, published 12 December 2013) has been withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Orthogonal ubiquitin transfer identifies ubiquitination substrates under differential control by the two ubiquitin activating enzymes” Nature Comm., Vol. 8, pp. 1-12 Article No.: 14286, published 30 January 2017; DOI  10.1038/ncomms14286) in view of Zhao et al. (“Orthogonal Ubiquitin Transfer through Engineered E1-E2 Cascades for Protein Ubiquitination” Chem Biol. 2012 October 26; 19(10): 1265-1277. doi:10.1016/j.chembiol.2012.07.023), Huang et al. (“Structure of an E6AP-UbcH7 complex: insights into ubiquitination by the E2-E3 enzyme cascade”  Science 1999 Nov 12;286(5443):1321-6; doi: 10.1126/science.286.5443.1321, as cited in IDS filed 17 August 2020) and Wu et al. (US 2013/0333061 A1, published 12 December 2013), all four documents as cited in the previous Office Action.
A version of this rejection has been previously presented against (now canceled) Claims 11 and 22.  This rejection contains adjustments necessitated by amendments to the claims.  
In light of the identical subject matter of Claims 1 and 25 as explained in the double patenting warning above, the following will focus on Claims 25-27 as also representing Claims 1, 14 and 24, respectively.  The representation will include indication of the claims paired as “25/1”, “26/14” and “27/24”.  
As an initial matter, Liu et al., Zhao et al. and Huang et al. all relate to components of ubiquitin-dependent proteolysis as a common field of endeavor, including the E3 ubiquitin ligase component, an example of which is taught by and Wu et al. as described below.  
Additionally, Liu et al. and Zhao et al. are directed to the use of orthogonal ubiquitin transfer (OUT) as a common field of endeavor.  
It is noted that SEQ ID NOs: 1 and 2 of the instant application (and recited in parts (a) and (b), respectively, of Claims 25/1) are those of human ubiquitin and Uba1, respectively, as taught by Liu et al.  Also, SEQ ID NOs: 4 and 6 of the instant application (and recited in parts (c) and (d), respectively, of Claims 25/1) are those of human E2 protein and E3 ubiquitin ligase, respectively.
First, Liu et al. teach, with reference to the work of Zhao et al., as follows:
 “To better understand the non-canonical activity of Uba6 in ubiquitination, here we applied a novel technique named Orthogonal Ubiquitin Transfer (OUT) (ref. 18 [Zhao et al. as cited above]) to differentiate the cellular ubiquitination targets of Ubal and Uba6. We engineered UB so that the UB mutant (xUB) could not be activated by the wild-type (wt) Ubal or Uba6.  Correspondingly we engineered the UB binding sites in Ubal and Uba6 to restore their activities with xUB while eliminating their activities with wt UB. In this way the xUB-xUbal and xUB-xUba6 pairs would transfer xUB through either xUbal or xUba6 to their partner E2 and E3 enzymes and further to ubiquitination targets. By expressing the xUB-xUbal pair and xUB-xUba6 pair separately in mammalian cells, we identified partially overlapping yet distinctive pools of cellular proteins that are potential targets of Ubal or Uba6 initiated ubiquitination.” (see pg 2, left col.)

Regarding Claims 25/1, Liu et al. teach preparation and use of a pair of proteins designated xUB and xUba1 as a pair (see e.g. pg 3, Fig. 1).  More specifically, xUB is a mutant ubiquitin molecule containing R42E and R72E mutations (see e.g. pg 2, left col., last ¶), and so corresponds to the mutant ubiquitin of Claims 25/1, part (a).  
The mutant ubiquitin was used to identify “mutants of human Uba1 (Q608R, S621R and D623R) as xUba1” (emphasis added; see pg 2, right col., lines 11-16), which corresponds to the mutant E1 protein of Claims 25/1, part (b).  
Regarding a (human) mutant E2 protein and a (human) mutant E3 ubiquitin ligase as recited in Claims 25/1, Liu et al. teach that they “expect the OUT [orthogonal ubiquitin transfer] cascade can be further extended to specific E2 and E3 enzymes in order to map the detailed structures of UB transfer networks beyond E1 and reveal the roles of individual El-E2-E3 cascades in regulatory pathways that control diverse cellular functions” (see pg 9, last ¶).
Regarding Claims 26/14 and 27/24, Liu et al. teach xUB-xUba1 pairs where the xUB has a histidine/biotinylation signal tag (see pg 5, Figure 2 legend, line 3, and part b; and pg 2, right col., first full ¶).
While Liu et al. teach mutant ubiquitin and mutant human Uba1 as described above, they do not teach the elected species of a mutant HECT type E3 ubiquitin ligase as encompassed by Claims 25/1, part (d).  They also do not teach the elected species of a mutant E2 protein as encompassed by Claims 25/1, part (c).  
Zhao et al. taught use of orthogonal ubiquitin transfer (OUT) to engineer E1-E2 cascades with xUB-xE1 and xUB-xE2 pairs (see e.g. title and abstract) as well as their use “to test the transfer of [ubiquitin] UB10 to the HECT E3s, the HECT domains of Rsp5 and E6AP” (emphasis added; see pgs 6-7, bridging ¶, esp. pg 7, line 3).  The xE2 designation refers to a mutant yeast E2 protein.  
Zhao et al. further teach as follows:
“We propose to untangle the complexity of protein ubiquitination networks in the cell by creating an orthogonal UB transfer pathway that is composed of engineered E1, E2, E3 enzymes (xE1, xE2 and xE3) (Figure 1A and S1B).  The xE1-xE2-xE3 cascade would share no cross-reactivity with the native enzymes and enable the transfer of an affinity-tagged UB mutant (xUB) to engineered xE2 and xE3 enzymes and eventually to the substrate proteins of xE3.  By identifying proteins conjugated to xUB, the modification targets of a specific xE3 in the cell can be elucidated. We refer to this method as ‘orthogonal UB transfer (OUT)’.
Engineering the OUT cascade requires three steps (Figure 1A). The first step requires the generation of an xUB-xE1 pair that can only activate xUB to form the xUB-xE1 conjugate and allow xUB entry into the OUT cascade without activating wild type UB (wtUB). In the second step, an xE1-xE2 pair that exclusively transfers xUB from xE1 to an engineered xE2 without transferring xUB to any of the wtE2s in the cell, is needed. The third and final step uses an xE2-xE3 pair to transfer xUB to the substrate proteins of xE3, using xE2 that only binds to the engineered xE3 but not to any wtE3 to ensure the exclusive transfer of xUB to the substrate proteins of xE3 in the cell (Figure 1A). Of a final note, since xUB is fused to an affinity tag such as HA or FLAG, the ubiquitination targets of the xE3 enzymes can be enriched by affinity purification” (see pg 2, second and third full ¶s, and Fig. 1A);
and 
“The human genome encodes 2 E1s, 50 E2s and more than 1,000 E3s. Together they assemble the complex network of UB transfer in the cell. Because of the complex crossreactivities among E1, E2 and E3 enzymes, it has been a challenge to individually assign the biological function of E2 and E3 enzymes. We plan to identify the substrate proteins of a specific E3 enzyme by constructing an "orthogonal UB transfer (OUT)" cascade that is composed of engineered E1, E2 and E3 enzymes (xE1, xE2 and xE3). Through this cascade, an affinity tagged UB mutant (xUB) can be activated and transferred to the substrate proteins of a specific E3 in order to elucidate the cellular targets of individual E3 enzymes.  To construct the OUT cascade, we used a combination of catalysis-based phage selection and site-directed mutagenesis to engineer xUB-xE1 and xE1-xE2 pairs are free of crossreactivity with their native enzyme counterparts. We further combined the engineered xUBxE1 and xE1-xE2 pairs to implement an orthogonal pathway to activate xUB and transfer it a specific E2 for protein ubiquitination. We have thus accomplished the first two steps of a three-step protein engineering sequence for the construction of an OUT cascade” (emphasis added; see pg 14, second full ¶).  

So first, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to extend the teachings of Liu et al., by preparing at least one human xUba1-xE2 pair, as they teach on page 9 (and by generating human E2 mutants, called xE2, that pair with ubiquitin conjugated xUba1), to ubiquitinate a mutant human HECT type E3 ubiquitin ligase (generated from human E3, and called xE3, that pair with ubiquitin-conjugated xE2), as planned by Zhao et al. on page 14, with the reasonable expectation of successfully elucidating the cellular targets of a human HECT type E3 ubiquitin ligase, in the manner described by Zhao et al., without surprising or unexpected results.  Zhao et al. further support the expectation of success by reporting that they “have successfully engineered specific xUB-xE1 and xE1-xE2 pairs as the first two steps to implement the OUT cascade” (see pg 2, last ¶, and pg 3, first ¶, regarding the generation of mutant proteins with specificity for other mutant proteins over the cognate wildtype proteins). 
Additional rationales for the modification and expansion are provided by the skilled artisan’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and as simple use of a planned technique (of Zhao et al.) to extend the similar method (of Liu et al.) in the same way. 
As noted above, Liu et al. do not teach the elected species of a mutant E2 protein as encompassed by Claims 25/1, part (c).  And the above combination of Liu et al. and Zhao et al. also do not teach this element of the claims.  Additionally, neither Liu et al. nor Zhao et al. teach a human HECT type E3 ubiquitin ligase mutant with a D651R mutation.  
Zhao et al., however, further teach construction of xE1-xE2 pairs by substituting an alternate helix for the endogenous H1 helix of an E2 protein (see pgs 10-11 and Fig. 4C on pg 22 as well as Table 1 on pg 25).  Specifically, Table 1 teaches C1-UbcH5a with the H1 helix (13-mer of MALKRIQKELSDL) substituted by the 12-mer sequence MSRAEDIMEQIL.  An alignment of the two sequences is as follows (with emphasis added at position 5 of the sequence):
MALKRIQKELSDL		H1 helix of E2
|       |   |
MSRAEDIME-QIL		substitute H1 helix sequence

As shown by the above alignment, the C1-UbcH5a mutant has a glutamic acid (E) residue in place of the arginine (R) residue at position 5 of the E2 protein. 
So second, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the preparation of a human xUba1-xE2 pair, for ubiquitinating a mutant human HECT type E3 ubiquitin ligase of Liu et al. and Zhao et al. (as explained above), by substituting the H1 helix of a human xE2 protein with the 12-mer MSRAEDIMEQIL sequence taught by Zhao et al. with the reasonable expectation of successfully preparing an xE2 to be used in a human xUba1-xE2 pair for elucidating the cellular targets of a human HECT type E3 ubiquitin ligase without surprising or unexpected results.  
Additional expectation of success is provided by Liu et al., who prepared human xE1 proteins based upon the mutations to non-human E1 proteins as taught by Zhao et al.  
The above described substitution would result in an R->E mutation at the position corresponding to 5 of instant SEQ ID NO:6.  The deletion of an additional residue (in the substitute H1 helix sequence) is encompassed by the use of “comprises” as the transition phrase in Claims 25/1, part (c).  
Additional rationales for the modification and expansion are provided by the skilled artisan’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element for another to obtain predictable results. 
As noted above, neither Liu et al. nor Zhao et al. teach a human HECT type E3 ubiquitin ligase mutant with a D651R mutation.  Zhao et al.’s teachings regarding substituting the H1 helix of a E2 protein (UbcH5) to generate a mutant E2 protein (called xUbcH5) are re-emphasized.  Additionally, Zhao et al.’s teachings regarding use of orthogonal ubiquitin transfer (OUT) to engineer E1-E2 cascades with xUB-xE1 and xUB-xE2 pairs as well as their use “to test the transfer of [ubiquitin] UB10 to the HECT E3s, the HECT domains of Rsp5 and E6AP” (emphasis added) are also re-emphasized.  
Huang et al. teach an example of a partial E2-E3 complex’s structure (in the form of a UbcH7-E6AP HECT domain complex, where UbcH7 is an E2 protein while E6AP is a HECT type E3 (as noted by Zhao et al.) in Figure 1 (see pg 1322).  Huang et al. also teach alignment of the HECT domain sequence of E6AP protein with sequences of two other E3 ligases (Nedd-4 and Rsp5) that bind E2 protein (see Fig. 1, part (C), and pg 1324, left col., third ¶).  
Additionally, Huang et al. teach that 
“individual E2s from the hect-specific subfamily may have preferences for different hect E3s. In a yeast two-hybrid assay, UbcH7 and UbcH8 interacted with E6AP but not with Rsp5, and conversely, UbcH5 interacted with Rsp5 but not with E6AP (19).  This preference was also reflected in the efficiency of ubiquitin-thioester intermediate formation in vitro (13). This could be due, in part, to the contacts made by the L2 loop, which is more variable than the L1 specificity loop within the hect-specific E2 subfamily (Fig. 4A). The two Lys residues (Lys96 and Lys100) of the UbcH7 L2 loop are conserved in UbcH8 but not in UbcH5, where they are Ser and Thr, respectively (Fig. 4A).  The residues and structural elements of E6AP that are contacted by these UbcH7 Lys side chains differ in Rsp5. The E6AP Asp641 is replaced by a Trp in Rsp5, and the E6AP Asp652 backbone carbonyl group is in a region that has a two-residue deletion in Rsp5 (Fig. 1C)” (emphasis added; pg 1324, left col., third ¶).  


The alignment of residues around Asp651 from Figure 1C is as follows (with underlining to emphasize Asp651): 
*       *
YEGNVEDDM		E6AP
NDPT---EL		Nedd-4
	NSDIG--VL		Rsp5
where asterisks denote residues identified as “E2 binding” in Figure 1C.  Additionally, the above sequence are within a region identified as a “coil” in Figure 1C.  
Wu et al. teach the protein sequence (their SEQ ID NO:193447) of a soybean (Glycine max) ubiquitin protein ligase with an HECT domain:

    PNG
    media_image1.png
    837
    966
    media_image1.png
    Greyscale


As presented above, the HECT domain is identified as positions 952-1279 of the sequence.  
An alignment of instant SEQ ID NO:6 with SEQ ID NO:193447 of Wu et al. produced the following at residues 645-653 of instant SEQ ID NO:6 (with emphasis of position D651 and the corresponding arginine residue): 
YE---GNVEDDM		residues 645-653 of instant SEQ ID NO:6
 :   |    ::	
EKTDCGCREREL		residues 1047-1058 of SEQ ID NO:193447
The above is excerpted from a more extensive alignment between the two sequences which includes the following:
Qy        636 YQSLKDLLEYE---GNVEDDM--MITFQISQTDLFGNPMM-------------------- 670
              |::|| :|| :   |  | ::  ::   :|: |:   | :                    
Db       1038 YKNLKWMLEEKTDCGCRERELWSLVYSLVSENDVSDIPDLTFSMDADEEKHILYEKNEVT 1097

It is noted that residues 645-653 of instant SEQ ID NO:6 are the same as the E6AP sequence in the alignment excerpted from Huang et al.  Combining the two alignments produces the following (with adjustment of the Rsp5 sequence to illustrate alignment with SEQ ID NO:193447 of Wu et al.):
*          *
YE---GNVEDDM		E6AP (and instant SEQ ID NO:6)
ND---PT---EL		Nedd-4
NS-DIG----VL		Rsp5
   | |
EKTDCGCREREL		residues 1047-1058 of SEQ ID NO:193447

Because the asterisks denote residues identified as “E2 binding” by Huang et al., it would be obvious to a person having ordinary skill in the art at the time of the invention that each of the above sequences are part of the “coil” region identified by Huang et al. (Fig. 1C therein) and so are analogous to the substitutable H1 helix region of an E2 protein as taught by Zhao et al. 
So third, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the preparation of a human xE2-xE3 pair, where the xE3 is a mutant human HECT type E3 ubiquitin ligase of Liu et al. and Zhao et al. (as explained above), by substituting the YEGNVEDDM coil region of a human HECT type E3 protein (as taught by Huang et al.) with the EKTDCGCREREL sequence of the HECT type E3 protein of Wu et al. with the reasonable expectation of successfully preparing an xE3 to be used in a human xE2-xE3 pair for elucidating the cellular targets of a human HECT type E3 ubiquitin ligase without surprising or unexpected results.  
The above described substitution would result in a D->R mutation at the position corresponding to 651 of instant SEQ ID NO:6.  The insertion of additional residues (in the sequence taught by Wu et al.) are encompassed by the use of “comprises” as the transition phrase in Claims 25/1, part (d).  
Additional rationales for the modification and expansion are provided by the skilled artisan’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element for another to obtain predictable results. 
Response to Applicant Arguments
Applicant’s arguments in the 2/4 Reply (see pgs 12-13) of have been fully considered with the totality of the record and as applicable to the above rejections.  They are not persuasive. 
Applicant argues that “[n]either of Liu 2017 and Zhao 2012 disclose a mutant E2 protein derived from SEQ ID NO:4 and comprising mutations selected from R5E and K9E and a combination thereof” (see pgs 12-13, bridging ¶).  This is not persuasive because (as explained above) SEQ ID NO:4 is the sequence of a human E2 protein and Zhao et al. teach substitution of MALKRIQKELSDL with MSRAEDIMEQIL which results in a glutamic acid (E) residue in place of the arginine (R) residue at position 5 of the E2 protein.  
Applicant also argues that “[n]either of Liu 2017 and Zhao 2012 disclose a mutant HECT type ligase derived from SEQ ID NO:6 and comprising mutations selected from D651R, D6S2E, [sic] M6S3W, [sic] M6S4H, [sic] and combinations thereof” (see pgs 12-13, bridging sentence).  This is not persuasive because (as explained above) SEQ ID NO:6 is the sequence of a human E3 ligase and the teachings of Huang et al. would result in a D->R mutation at the position corresponding to 651 of instant SEQ ID NO:6.  
In light of the foregoing, the arguments are not persuasive with respect to the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl






/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635